


AMENDMENT NO. 2 TO TERM LOAN AGREEMENT
DATED AS OF AUGUST 21, 2014
BY AND AMONG
PIEDMONT OPERATING PARTNERSHIP, LP,
AS BORROWER,
PIEDMONT OFFICE REALTY TRUST, INC.,
AS PARENT,
JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT,
SUNTRUST BANK,
AS SYNDICATION AGENT,
AND
THE FINANCIAL INSTITUTIONS PARTY HERETO
AS LENDERS
__________________________________
J.P. MORGAN SECURITIES LLC AND SUNTRUST
ROBINSON HUMPHREY, INC.,
AS CO-LEAD ARRANGERS AND JOINT BOOKRUNNERS





--------------------------------------------------------------------------------




AMENDMENT NO. 2 TO TERM LOAN AGREEMENT
This AMENDMENT NO. 2 TO TERM LOAN AGREEMENT, dated as of August 21, 2014 (this
“Amendment No. 2”), is by and among PIEDMONT OPERATING PARTNERSHIP, LP, a
Delaware limited partnership (“Borrower”), each of the financial institutions
party to the Loan Agreement defined below (collectively, the “Lenders” and
individually a “Lender”) and JPMORGAN CHASE BANK, N.A., as Administrative Agent
(the “Agent”). Reference is made to that certain Term Loan Agreement, dated as
of November 22, 2011, as amended by Amendment No. 1 to Term Loan Agreement dated
as of August 21, 2012 (as so amended, the “Loan Agreement”), by and among the
Borrower, the Lenders referenced therein and the Agent. Capitalized terms used
herein without definition shall have the same meanings as set forth in the Loan
Agreement, as amended hereby.
RECITALS
WHEREAS, the Borrower has requested that the Lenders make certain amendments to
the Loan Agreement, and the Lenders are willing to make such changes as set
forth herein;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1. AMENDMENTS TO LOAN AGREEMENT. As of the Amendment Effective Date (as
defined in Section 3 hereof), the Loan Agreement is hereby amended as follows:
1.1    Amendments to Section 1.1. Section 1.1 of the Loan Agreement is amended
by amending and restating each of the following definitions in their entirety to
read as follows:
“Applicable Margin” means the percentage per annum determined, at any time,
based on the Credit Rating of the Parent or the Credit Rating of the Borrower,
whichever is higher, in accordance with the levels in the table set forth below
(each a “Level”). Any change in the Credit Rating of the Parent or the Borrower
which would cause it to move to a different Level in such table shall effect a
change in the Applicable Margin on the Business Day on which such change occurs.
During any period that either the Parent or the Borrower has received Credit
Ratings that are not equivalent, the Credit Rating of such Person shall be
determined by the higher of such two Credit Ratings. During any period for which
either the Parent or the Borrower has received a Credit Rating from only one
Rating Agency, then the Credit Rating of such Person shall be determined based
on such Credit Rating. During any period for which neither the Parent nor the
Borrower has a Credit Rating from either Rating Agency, the Applicable Margin
shall be determined based on Level 5. As of the Agreement Date and thereafter
until changed as provided above, the Applicable Margin is determined based on
Level 3.



--------------------------------------------------------------------------------




Level
Credit Rating
(S&P/Moody’s)
Applicable Margin for
LIBOR Loans
Applicable Margin for
Base Rate Loans
1
A-/A3 or higher
0.900%
0.00%
2
BBB+/Baal
0.975%
0.00%
3
BBB/Baa2
1.150%
0.15%
4
BBB-/Baa3
1.400%
0.40%
5
< BBB-/Baa3
1.900%
0.90%



“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus ½ of 1% and (c) the LIBOR rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, for the avoidance of doubt, the LIBOR rate
for any day shall be based on the LIBO Screen Rate at approximately 11:00 a.m.
London time on such day. Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Rate or the LIBOR rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Rate or the LIBOR rate, respectively.
“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 of the Reuters screen (or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Agent in its reasonable discretion; in each case the “LIBO Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that if the LIBO Screen Rate
shall be less than zero, such rate shall be deemed to be zero; provided further
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then “LIBOR” shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero. If both the LIBO Screen Rate and the
Interpolated Rate are not available at such time for any reason, “LIBOR” for
such Interest Period shall be the rate per annum determined by the Agent to be
the arithmetic mean of the rates supplied to the Agent at its request by at
least three first-class banks selected by the Agent (the “Reference Banks”) as
the rate at which such Reference Banks could borrow funds in Dollars for the
applicable Interest Period in the London interbank market, were it to do so by
asking for and then accepting interbank offers in reasonable market size in
Dollars for the applicable Interest Period as of 11:00 a.m. London time two (2)
Business Days prior to the first day of the applicable Interest Period.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).
“Termination Date” means January 15, 2020.



--------------------------------------------------------------------------------




1.2    Further Amendments to Section 1.1. Section 1.1 of the Loan Agreement is
further amended by:
A.    Inserting the following new definitions into such Section 1.1 in the
correct alphabetical order:
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.
“Impacted Interest Period” has the meaning given that term in the definition of
“LIBOR” in Section 1.1.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Screen Rate for the longest period (for
which the LIBO Screen Rate is available) that is shorter than the Impacted
Interest Period; and (b) the LIBO Screen Rate for the shortest period (for which
that LIBO Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.
“LIBO Screen Rate” has the meaning given that term in the definition of “LIBOR”
in Section 1.1.
“Reference Banks” has the meaning given that term in the definition of “LIBOR”
in Section 1.1.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).
“Sanctions” economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
B.    In the definition of “Excluded Taxes”, deleting clause (f) thereof and
adding the word “and” before clause (e) thereof.
C.    In the definition of “Regulatory Change”, restating the first sentence
thereof to read as follows:
“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date (or, with respect to any Lender, such later date on
which such Lender became a party to this Agreement) in Applicable Law (including
without limitation, Regulation D of the Board of Governors of the Federal
Reserve System) or treaty or the adoption or making after such date of any
change in an interpretation, guideline, directive or request applying to a class
of banks, including such Lender, of or under any Applicable Law or treaty
(whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged



--------------------------------------------------------------------------------




with the interpretation, promulgation, implementation or administration thereof
or compliance after such date by any Lender with any rule, regulation,
guideline, request or directive regarding capital adequacy, capital or liquidity
requirements.”
D.    Deleting the definition of “Sanctioned Entity”.
1.3    Amendment to Section 4.1(a). Section 4.1(a) of the Loan Agreement is
amended by (i) restating the parenthetical clause after the words “capital in
respect of its Loan” on approximately the ninth and tenth lines thereof to read
“(such increases in costs, reductions in amounts receivable or maintenance of
capital being herein called “Additional Costs”)” and (ii) adding the word “,
liquidity” after the words “special deposit” in clause (ii) on approximately the
fifteenth line thereof.
1.4    Amendment to Section 6.1(y). Section 6.1(y) of the Loan Agreement is
amended and restated in its entirety to read as follows:
“Anti-Corruption Laws and Sanctions. The Borrower has implemented and maintains
in effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and, to the
extent they are acting in any capacity in connection with the credit facility
established hereby, agents with Anti-Corruption Laws and applicable Sanctions,
and the Borrower, its Subsidiaries and their respective officers and employees
and to the knowledge of the Borrower its directors and, to the extent they are
acting in any capacity in connection with the credit facility established
hereby, agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or,
to the knowledge of Borrower or such Subsidiary, any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agents of the Borrower or any Subsidiary to the extent that they are acting in
any capacity in connection with the credit facility established hereby, is a
Sanctioned Person. No Loan, use of proceeds or other transaction contemplated by
this Agreement will violate any Anti-Corruption Law or applicable Sanctions.”
1.5    Amendment to Section 7.2. Section 7.2 of the Loan Agreement is amended by
adding the following new sentence to the end of Section 7.2:
“The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and, to the extent they are acting in
any capacity in connection with the credit facility established hereby, agents
with Anti-Corruption Laws and applicable Sanctions.”
1.6    Amendment to Section 7.8. Section 7.8 of the Loan Agreement is amended
and restated in its entirety to read as follows:
“The Borrower shall use the proceeds of the Loans for general corporate purposes
only, including without limitation, repayment of Indebtedness. No part of the
proceeds of the Loans will be used for the purpose of buying or carrying “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System or to extend credit to others for the purpose of
purchasing or carrying any such margin stock; provided, however, the Borrower
may use proceeds of the Loans to purchase the Parent’s capital stock and the
Borrower’s partnership interests unless (i) such use will result in a violation
of Regulation U or Regulation X of the Board of Governors



--------------------------------------------------------------------------------




of the Federal Reserve System or (ii) such use will require the Agent or any
Lender to file any form or other documentation or take any other action in
compliance with Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System and the Borrower has failed to provide the Agent prior
written notice of such use and to execute, complete and deliver all such forms
and other documentation and to take any other action as may be necessary for
such compliance by the Agent or any Lender. The Borrower will not request any
Loan, and the Borrower shall not directly use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not directly use, the proceeds of any Loan (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.”
1.7    Amendment to Section 10.1(c). Section 10.1(c) of the Loan Agreement is
amended by inserting the words “Section 7.8,” immediately before the words
“Section 8.1” on the second line thereof.
SECTION 2.     REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders and the Agent to enter into this Amendment No. 2,
each of the Parent and the Borrower represents and warrants to each Lender and
the Agent that the following statements are true, correct and complete:
(i)    The Borrower and each other Loan Party has the right and power, and has
taken all necessary action to authorize it, to execute, deliver and perform each
of this Amendment No. 2 and the Loan Agreement as amended by this Amendment No.
2 to which it is a party in accordance with their respective terms and to
consummate the transactions contemplated hereby and thereby. This Amendment No.
2 has been duly executed and delivered by the duly authorized officers or other
representatives of the Borrower and Parent and is a legal, valid and binding
obligation of such Persons enforceable against such Persons in accordance with
its terms except as the same may be limited by bankruptcy, insolvency, and other
similar laws affecting the rights of creditors generally and the availability of
equitable remedies for the enforcement of certain obligations (other than the
payment of principal) contained herein or therein may be limited by equitable
principles generally;
(ii)    The execution, delivery and performance of each of this Amendment No. 2
and the Loan Agreement as amended by this Amendment No. 2 in accordance with its
terms do not and will not, by the passage of time, the giving of notice, or
both: (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to the Borrower or Parent;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of the Borrower or Parent, or any indenture, agreement
or other instrument to which the Borrower or Parent is a party or by which it or
any of its respective properties may be bound; or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by the Borrower or Parent;



--------------------------------------------------------------------------------




(iii)    the representations and warranties of the Parent and the Borrower
contained in Article VI of the Loan Agreement are and will be true and correct
in all material respects on and as of the date hereof and the Amendment
Effective Date to the same extent as though made on and as of such dates, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true and correct in all material respects
on and as of such earlier date and except for changes in factual circumstances
not prohibited by the Loan Agreement; and
(iv)    no event has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Amendment No. 2 that would
constitute a Default or Event of Default.
SECTION 3.     CONDITIONS TO EFFECTIVENESS
Except as set forth below, Section 1 of this Amendment No. 2 shall become
effective only upon the satisfaction of the following conditions precedent (the
date of satisfaction of such conditions being referred to as the “Amendment
Effective Date”):
A.    The Borrower, the Parent, the Agent, and each of the Lenders shall have
indicated their consent hereto by the execution and delivery of the signature
pages hereof to the Agent, including, in the case of Parent, the signature page
to the Reaffirmation of Facility Guaranty attached to this Amendment No. 2.
B.    The Agent shall have received a secretary’s certificate from each of the
Borrower and the Parent (i) either confirming that there have been no changes to
its organizational documents since November 22, 2011, or if there have been
changes to its organizational documents since such date, certifying as to such
changes, (ii) certifying as to resolutions and incumbency of officers with
respect to this Amendment No. 2 and the transactions contemplated hereby, and
(iii) attaching certificates of good standing from the Secretary of State of its
state of organization as of a recent date.
C.    The Agent shall have received all reasonable out-of-pocket costs and
expenses for which invoices have been presented (including the reasonable fees
and expenses of legal counsel for which the Borrower agrees it is responsible
pursuant to Section 12.2 of the Loan Agreement), incurred in connection with
this Amendment No. 2.
D.    Delivery to the Agent by DLA Piper LLP (US), as counsel to the Loan
Parties, of an opinion addressed to the Lenders and the Agent in form and
substance reasonably satisfactory to the Agent.
E.    Payment by the Borrower of any agreed upon compensation to the Lenders,
the Agent and the Co-Lead Arrangers.
SECTION 4.     MISCELLANEOUS
A.    Reference to and Effect on the Loan Agreement and the Other Loan
Documents.
(i)    On and after the effective date of this Amendment No. 2, each reference
in the Loan Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import



--------------------------------------------------------------------------------




referring to the Loan Agreement and each reference in the other Loan Documents
to the “Loan Agreement”, “thereunder”, “thereof” or words of like import
referring to the Loan Agreement shall mean and be a reference to the Loan
Agreement as amended hereby.
(ii)    Except as specifically amended by this Amendment No. 2, the Loan
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.
(iii)    The execution, delivery and performance of this Amendment No. 2 shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of the Agent or any
Lender under the Loan Agreement or any of the other Loan Documents.
B.    Headings. Section and subsection headings in this Amendment No. 2 are
included herein for convenience of reference only and shall not constitute a
part of this Amendment No. 2 for any other purpose or be given any substantive
effect.
C.    Applicable Law. THIS AMENDMENT NO. 2 AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, WITHOUT REGARD FOR PRINCIPLES OF CONFLICTS
OF LAW.
D.    Counterparts; Effectiveness. This Amendment No. 2 may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment No. 2 (other than the provisions of Section 1
hereof, the effectiveness of which is governed by Section 3 hereof) shall become
effective upon the execution of a counterpart hereof by the Borrower and the
Requisite Lenders. Unless set forth in writing to the contrary, execution of
this Amendment No. 2 by a Lender shall be deemed conclusive evidence that the
conditions precedent to effectiveness set forth in Section 3 shall have been
satisfied or waived to the satisfaction of such Lender.
[Signature Pages Follow]





--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
BORROWER:
PIEDMONT OPERATING PARTNERSHIP, LP
By:
Piedmont Office Realty Trust, Inc., its General Partner

By: _______________________
Name:
Title:


PARENT:
PIEDMONT OFFICE REALTY TRUST, INC.
By: _______________________
Name:
Title:







--------------------------------------------------------------------------------










JPMORGAN CHASE BANK, N.A., AS AGENT AND AS A LENDER






By: _______________________
Name: Brendan M. Poe
Title: Executive Director





--------------------------------------------------------------------------------










PNC BANK, NATIONAL ASSOCIATION


By: _______________________
Name:
Title:





--------------------------------------------------------------------------------










SUNTRUST BANK


By: _______________________
Name:
Title:





--------------------------------------------------------------------------------










U.S. BANK NATIONAL ASSOCIATION


By: _______________________
Name:
Title:





--------------------------------------------------------------------------------










WELLS FARGO BANK, N.A.


By: _______________________
Name:
Title:





--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY


By: _______________________

Name:
Title:





--------------------------------------------------------------------------------






Reaffirmation of Facility Guaranty




The undersigned Guarantor hereby (a) acknowledges the foregoing Amendment No. 2,
(b) reaffirms its guaranty of the Guarantied Obligations (as defined in the
Facility Guaranty executed and delivered by such Guarantor) under or in
connection with the Loan Agreement, as modified by this Amendment No. 2, in
accordance with the Facility Guaranty executed and delivered by such Guarantor,
and (c) confirms that its Facility Guaranty shall remain in full force and
effect after giving effect to this Amendment No. 2.




[Signature Pages Follow]







--------------------------------------------------------------------------------




GUARANTOR:




By: _______________________

Name:
Title:



